20-11129-mew   Doc 4-1   Filed 05/08/20 Entered 05/08/20 15:37:34   Exhibit A
                                  Pg 1 of 2



                                 Exhibit A
           20-11129-mew   Doc 4-1      Filed 05/08/20 Entered 05/08/20 15:37:34           Exhibit A
                                                Pg 2 of 2




                                         Search Report

Entity Name :         IIG Structured Trade Finance Fund Ltd.

Jurisdiction :        Cayman Islands

Registration Number : 323564

Registration Date :   07 June 2017

Entity Type :         EXEMPT

Registered Office :   ALVAREZ & MARSAL CAYMAN ISLANDS LIMITED
                      P. O. Box 2507
                      2nd Floor Flagship Building
                      70 Harbour Drive
                      George Town
                      Grand Cayman KY1-1104
                      Cayman Islands

Status :              LIQUIDATION IN PROGRESS-BY ORDR OF COURT




      -    INFORMATION REGARDING THE CORPORATE RECORDS AND REGISTERS ARE
           NOT AVAILABLE FOR PUBLIC INSPECTION

      - THIS REPORT DOES NOT CONFIRM THE ENTITY IS IN GOOD STANDING


                                                      Authorisation Code : 623114502619
                                                      www.verify.gov.ky
                                                      22 April 2020
